         Case 2:20-cv-00213-wks Document 12 Filed 02/08/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                  )
                                           )
                             Plaintiff,    )
                                           )
             v.                            )              Case No. 2:20-cv-213
                                           )
UNIVERSITY OF VERMONT                      )
MEDICAL CENTER,                            )
                                           )
                             Defendant.    )


                                          ORDER

       This matter comes before the Court on the University of Vermont Medical Center’s

(“UVMMC”) Stipulated Motion to Enlarge Time to Respond to Complaint. For the reasons

stated in the Motion, UVMMC’s Motion is GRANTED. UVMMC shall have until April 20,

2021 to respond to the Complaint.

        SO ORDERED.

        Dated at Burlington, Vermont, this 8th day of February 2021.



                                           /s/ William K. Sessions III
                                           Honorable William K. Sessions III
                                           United States District Judge
